LECHE, J.
This suit is instituted as an action in boundary. It is not shown why plaintiff adopted this form of action, as it is in reality a petitory action to recover a strip of land measuring ten feet in width by one hundred and eighty-seven feet in depth, claimed to have been bought by him as an integral part of lot two in the village of Sunrise. The form of action, however, is not questioned. Defendant owns' lot one and occupies the strip in question as forming part of lot one. Defendant’s act of purchase includes these ■ ten feet according to, the description in his deed.
Both parties acquired from the same author, plaintiff in 1919 and defendant in 1912. Defendant went into possession as soon as he acquired and the present demand was filed in December, 1919.
When defendant bought in 1912 there was nothing to prevent his author from increasing the frontage of lot one to forty feet. It is true that a plat on file in the recorder’s office clearly showed that all the adjoining lots measured forty feet front, and that it indicated in very small and obscure figures that lot one had a front of only thirty feet, but it is also true that defendant’s author then owned the adjoining property and could lawfully increase that frontage to forty feet without affecting the right of any person save his own. Defendant bought in good faith and went into possession by erecting a home on the lot and by enclosing the same. It was only seven years later that this same author then sold lot two, including ,the same ten feet, to plaintiff, and therefore defendant’s prior title must prevail. No rule in jurisprudence as to the effect of a plat deposited in the recorder’s office can offset the clear terms of Article 847, C. C., providing that where two titles emanating from the same .author conflict, the most' ancient must prevail. Minor vs. Daspit, 128 La. 33, 54 South. 413; Beattie vs. Burke, 132 La. 973, 61 South. 1000.
The judgment appealed from should be affirmed and. it is so ordered.